Citation Nr: 9912069	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  96-02 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for 
rheumatic heart disease.


REPRESENTATION

Appellant represented by:	Wayne A. Ehlers, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1952 to February 
1954.

The Board of Veterans' Appeals (Board) finds that a brief 
procedural discussion of the veteran's claim is in order.

In a decision dated in June 1971, the Board denied service 
connection for rheumatic heart disease, finding that this 
disability preexisted the veteran's period of active service, 
and was not aggravated by such service.

The Montgomery, Alabama, Regional Office (RO), in an August 
1995 rating decision, found that new and material evidence 
had not been presented to reopen the veteran's claim.

In rating decisions dated on January 9, 1996, and January 18, 
1996, the RO, upon the review of private medical treatment 
records, dated from December 1992 to October 1995, and a 
November 1995 Department of Veterans Affairs (VA) Form 9, 
Appeal to the Board of Veterans' Appeals; and a November 1995 
letter from a private physician, respectively; again found 
that the evidence was not new and material, and accordingly 
did not reopen the veteran's claim.

The Board, by means of a June 1996 Remand decision, returned 
the case to the RO in order for the veteran to be scheduled 
for a hearing before a member of the Board, as was requested 
by the veteran on his November 1995 VA Form 9.  The veteran, 
as shown on a VA Form 21-4138, Statement in Support of Claim, 
received by VA in June 1996, requested that he be afforded a 
personal hearing to be held before a local hearing officer at 
the RO.  Subsequently, the veteran was afforded a personal 
hearing at the RO in October 1996.

Thereafter, as shown on a Supplemental Statement of the Case 
(SSOC), sent to the veteran in December 1996, the RO 
determined that new and material evidence sufficient to 
reopen a claim of entitlement to service connection for 
rheumatic heart disease had not been submitted.

The Board, by means of a May 1997 decision, again determined 
that new and material evidence sufficient to reopen a claim 
of entitlement to service connection for rheumatic heart 
disease had not been submitted.

The veteran appealed the Board's May 1997 decision to the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (Court).  While the case was pending at the Court, the 
Office of General Counsel for VA, who represents the 
Secretary of this Department in legal matters before the 
Court, and the veteran's representative, filed a joint motion 
requesting that the decision by the Board be vacated and that 
the case be remanded for additional development and 
readjudication.  

The bases for the joint remand were that, following the 
Board's May 1997 determination, which was based upon the test 
for new and material evidence formulated by the Court in 
Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991), the United 
States Court of Appeals for the Federal Circuit (U.S. Court), 
in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), overturned 
the above-mentioned Colvin test.  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), in which the Court held 
that where the law or regulation changes after a claim has 
been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the appellant should apply.  

The Court granted the motion of the parties in an October 23, 
1998 order, and the May 1997 Board decision was vacated.  The 
case was returned to the Board for compliance with the 
directives that were stipulated in the joint remand. 

The Board also notes that the veteran had previously been 
represented in this matter by a veteran's service 
organization, namely, Disabled American Veterans.  However, a 
letter of authorization, signed by the veteran, and received 
by the Board in January 1999, shows that Mr. Wayne A. Ehlers, 
an attorney, had been authorized by the veteran to afford him 
representation in this matter.  The letter also indicated 
that all prior authorization was hereby canceled.

FINDINGS OF FACT

1.  The June 1971 Board decision which denied the veteran's 
claim for entitlement to service connection for rheumatic 
heart disease, constitutes the last final disallowance of the 
veteran's claim.

2.  The evidence received since the June 1971 Board decision 
is new and is so significant that it must be considered to 
fairly decide the merits of the claim.  


CONCLUSIONS OF LAW

1.  The June 1971 Board decision denying the veteran service 
connection for rheumatic heart disease is final.  38 U.S.C.A. 
§§ 5108, 7104 (West 1991 & Supp. 1998).

2.  The evidence received subsequent to the June 1971 Board 
decision, in which service connection for rheumatic heart 
disease was denied, is new and material, and serves to reopen 
the veteran's claim.  38 U.S.C.A. §§ 1110, 5107(a), 5108, 
7104 (West 1991); 38 C.F.R. §§ 3.104(a), 3.156, 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran and his representative contend, in essence, that 
new and material evidence has been received to reopen the 
veteran's claim for service connection for rheumatic heart 
disease.  The veteran asserts that he did not have rheumatic 
heart disease prior to his service entrance, and, in the 
alternative, if he did in fact have rheumatic heart disease 
prior to his service entrance, his heart condition was 
aggravated by service.  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 1991).  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303 (1998).  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d) (1998).  

Service connection may also be granted for a chronic disease, 
i.e., heart disease, which is manifested to a degree of 10 
percent disabling within one year following the appellant's 
release from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.307, 3.309 
(1998).

Initially, an historical summary as to the veteran's current 
claim is in order.  Service connection for a heart murmur, 
classified as "rheumatic valvulitis, inactive with deformity 
of aortic and mitral valve," was initially denied by the RO 
in April 1954; the RO informed the veteran, in May 1954, that 
service connection by aggravation had not been established 
for a heart murmur since there was no evidence of injury or 
sickness during service showing aggravation of the 
preexisting condition.  In December 1956, the RO following 
the review of a November 1956 Department of Veterans Affairs 
(VA) hospital report, confirmed the April 1954 rating action, 
finding that the newly submitted evidence, in essence, did 
not contain any new and 
material evidence relevant to the question at issue.  The RO, 
in April 1970, again denied the veteran's claim for service 
connection for rheumatic heart disease; the veteran 
subsequently appealed the April 1970 RO decision.

Service connection for rheumatic heart disease was denied, 
subsequent to the veteran's appeal of an April 1970 RO rating 
action, by the Board by means of a decision dated in June 
1971, following consideration of the evidence then of record, 
to include the veteran's service medical records, several 
private medical statements, the report of a November 1956 VA 
hospitalization, two lay statements, and the transcript from 
the veteran's March 1971 personal hearing held at the RO.  
The Board determined that 1) the veteran had rheumatic heart 
disease prior to his service 
entrance, which while not noted at service entrance, was 
reported thereafter; 2) that the symptoms of the rheumatic 
heart disease manifested during service were a continuation 
of his preservice disorder; 3) that there was no evidence of 
respiratory illness or other indication of superimposed 
disease or active rheumatic fever during service; and 4) 
there was no pathological increase in the veteran's 
preexisting rheumatic heart disease during service.  In 
addition, the Board found that the presumption of soundness 
at induction had been rebutted by clear and unmistakable 
evidence which showed an extant, or existing, rheumatic heart 
disease prior to service.  

In February 1994, the veteran requested that his claim for 
service connection for rheumatic heart disease be reopened.  
The RO, in an August 1995 rating decision, following the 
review of duplicate copies of service medical records, as 
well as medical statements supplied by two private 
physicians, determined that new and material evidence had not 
been submitted to reopen the veteran's claim.

At the outset, the Board observes that the last final 
disallowance of this claim is the June 1971 Board decision, 
and the Board will determine whether evidence presented or 
secured since that disallowance constitutes new and material 
evidence.  

The evidence of record at the time of the June 1971 Board 
decision included the veteran's service medical records as 
well as medical statements supplied by private physicians.  
See May 1997 Board decision for detailed history and 
discussion.  

It is pointed out at this time that a discussion concerning a 
"clinical summary," noted to be dated in January 1954, was 
incorporated in both the June 1971 and May 1997 Board 
decisions.  In pertinent part, the June 1971 Board decision 
indicated that:

The clinical summary dated in January 
1954 noted that the veteran's symptoms 
had receded until September 1952 when 
joint and chest pains were again 
experienced, as well as shortness of 
breath on exertion.  The symptoms were 
said to have been present in varying 
degrees since that time....The diagnosis 
was of rheumatic valvulitis, inactive, 
with deformity of the aortic and mitral 
valve.

Additionally, it is noted that the Board, as part of its May 
1997 decision stated that:  

In addition, a January 1954 clinical 
summary report noted that the veteran 
reported, by history, joint pains and 
fever, which required two weeks of bed 
rest.  The veteran further reported being 
evaluated in 1951 by a physician who 
found a murmur of mitral stenosis.  The 
January 1954 report also included a 
diagnosis of rheumatic valvulitis, 
inactive, with deformity of aortic and 
mitral valve.  On the basis of the heart 
condition diagnosed in January 1954, the 
veteran was subsequently released from 
service.

The above-quoted two excerpts taken from the cited Board 
decisions are noted due to the fact that the evidence in 
question, the January 1954 clinical summary, is not currently 
shown to be associated with the veteran's claims folder.  The 
RO should, during its review of this matter, seek to obtain, 
and thereafter, associate, this medical evidence with the 
veteran's claims folder.  

Once there has been an administratively final denial of a 
claim, whether by the Board or by an RO, a claimant must 
submit new and material evidence in order to have VA reopen 
the claim and review the former disposition of that claim.  
38 U.S.C.A. § 5108 (West 1991).  If the claim is reopened, 
then VA shall readjudicate the claim based on a review of all 
the evidence, both old and new.  Manio v. Derwinski, 1 Vet. 
App. 140 (1991).

"New and material evidence" is defined at 38 C.F.R. 
§ 3.156(a) (1998) as:

[E]vidence not previously submitted to 
agency decisionmakers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it must 
be considered in order to fairly decide 
the merits of the claim.

The preceding definition of new and material evidence has 
recently received the explicit endorsement of the U.S. Court 
in Hodge, supra.

The newly submitted documentation on appeal, added to the 
record since June 1971, consists of duplicate copies of 
service medical records, medical statements and examination 
reports submitted by private physicians, lay statements, and 
the transcript of the veteran's October 1996 personal 
hearing.  See May 1997 Board decision for detailed history 
and discussion.

Of particular note, the Board points out that a statement 
from the veteran as well as a private medical opinion, both 
dated in July 1997, were received by the Board in July 1997.  
The veteran, by means of his statement, again argued that he 
did not have rheumatic fever before his service entrance.  In 
addition, he noted that had undergone several inservice 
examinations in which no problems regarding his present claim 
were diagnosed.  

Additionally, the private medical opinion submitted in July 
1997 indicated that the physician, Dr. Lester, had reviewed 
the veteran's records.  Dr. Lester indicated that the veteran 
had been a patient of his for in excess of 20 years.  He 
opined that there was no evidence of either rheumatic fever 
or endocarditis prior to the veteran's service enlistment in 
July 1952.  He based this opinion on the "fact" that there 
is no mention of a murmur by any of the examiners and that 
the veteran had no knowledge of any abnormality.  The 
physician further opined that rheumatic fever occurred while 
the veteran was in the service.  

It is pointed out that the RO has not had the opportunity to 
review the above-discussed July 1997 private medical opinion.  
However, as this decision represents the reopening of the 
veteran's claim, the Board finds that the veteran has not 
been prejudiced.  Bernard v. Brown, 4 Vet. App. 384 (1993).

To summarize, the recently submitted medical statement by Dr. 
Lester contained opinions regarding, in essence, the etiology 
of the veteran's rheumatic heart disease.  

Accordingly, the evidence submitted since the June 1991 
decision by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Thus, this 
evidence is new and material and the veteran's claim for 
service connection for rheumatic heart disease is reopened.


ORDER

New and material evidence having been received, the veteran's 
claim for service connection for rheumatic heart disease has 
been reopened. 

REMAND

As indicated above, the Board has determined that new and 
material evidence has been received with regard to the 
veteran's claim for service connection for rheumatic heart 
disease.  In so finding, the Board has determined that the 
veteran's claim for service connection is well grounded 
pursuant to 38 U.S.C.A. § 5107 (West 1991) in that his claim 
is plausible, that is, meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
Once it has been determined that a claim is well grounded, 
the VA has a statutory duty to assist the veteran in the 
development of evidence pertinent to that claim.  It is now 
incumbent upon the RO to review the entire evidentiary 
record, in accordance with the regulatory and statutory 
provisions that govern the adjudication of a reopened claim, 
prior to any further Board consideration of this case.  See 
Bernard, supra.  

In light of the recently submitted private medical evidence, 
submitted to the Board in July 1997, the veteran should be 
afforded a VA examination in order to determine the nature, 
severity, and etiology of any currently diagnosed 
cardiovascular disabilities.

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following development:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
information about all post service 
treatment he has received for his claimed 
rheumatic heart disease.  The RO should 
then attempt to obtain copies of all 
records, not already included in the 
claims folder, referable to any 
identified treatment and associate these 
records with the veteran's claims folder.  
Any authorization necessary for the 
release of additional documents shall be 
obtained from the veteran.  The RO should 
also inform the veteran that he may 
submit additional evidence and argument 
in support of his claim.  Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992). 

2.  The RO should, through all 
appropriate channels, seek to obtain the 
above-discussed January 1954 medical 
evidence.  The RO should seek to 
associate this medical evidence with the 
veteran's claims folder.  

3.  The RO should contact Dr. Lester and 
request that he provide a detailed 
explanation, supported by medical 
findings, in support of his opinions set 
out in his July 1997 letter.  

3.  The veteran should be afforded a VA 
examination to determine the nature and 
etiology of any rheumatic heart disease.  
The RO should also inform the veteran of 
the consequences of failing to appear for 
a scheduled examination without good 
cause.  All testing deemed necessary 
should be performed.  The claims folder 
and a copy of this Remand are to be made 
available to the examiner for review 
before the examination.  If rheumatic 
heart disease is present, it is further 
requested that the examiner render an 
opinion as to whether it is as likely as 
not that any such disability diagnosed is 
related to the veteran's period of 
service.  The examiner should also be 
requested to render an opinion as to 
whether the veteran had rheumatic heart 
disease prior to his service entrance.  
If an answer in the affirmative is 
elicited, the examiner should be further 
requested to render an opinion as to 
whether it is as likely as not that :  1)  
the symptoms of rheumatic heart disease 
manifested during service were a 
continuation of his preservice disorder, 
and 2)  there was no pathological 
increase in the veteran's preexisting 
rheumatic heart disease during service.  
Furthermore, if aggravation is found, the 
examiner is requested, to the extent 
possible, to specify the degree of 
aggravation.  A complete rational for any 
opinion expressed should be included in 
the examination report.

4.  After the development requested above 
has been completed to the extent 
possible, and following any additional 
evidentiary development deemed necessary, 
the RO should re-adjudicate the veteran's 
claim for service connection on a de novo 
basis.

If the benefit sought on appeal remains denied, the veteran 
and his representative should be furnished a SSOC, which 
should include and afforded the specified time within which 
to respond thereto with additional argument and/or evidence.

Thereafter, the case should be returned to the Board for 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran need take no action unless he is further 
informed.  While regretting the delay involved in remanding 
this case, it is felt that to proceed with a decision on the 
merits at this time would not withstand Court scrutiny.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and 

	(CONTINUED ON NEXT PAGE)



Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


